Citation Nr: 1610692	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-32 760 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1988 to March 1989, from December 1995 to July 1996, and from November 2011 to February 2013, with additional Reserve service, including a period of active duty for training (ACDUTRA) from April 3, 1997, to April 26, 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the pendency of this appeal, jurisdiction over the Veteran's claims file was transferred to the RO in St. Petersburg, Florida.  


FINDING OF FACT

The probative evidence of record shows that the Veteran's post-traumatic degenerative changes at the lower cervical spine, with myofascial pain, is causally related to a period of ACDUTRA.


CONCLUSION OF LAW

Post-traumatic degenerative changes at the lower cervical spine, with myofascial pain, was incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  30 U.S.C.A. § 101(21)-(24) (West 2015); 38 C.F.R. §3.6(c)(1) (2015).  ACDUTRA generally refers to full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 2015), which includes the initial period of training and the two weeks of annual training.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (2015).  

The Veteran asserts that a current cervical spine disorder was incurred during a period of ACDUTRA.  During an October 2014 hearing before the Board, the Veteran testified that he was injured during a parachute jump while attending paratrooper school in April 1997.  Specifically, he stated that he was knocked unconscious, dragged across the drop zone, and transported via ambulance to the hospital at Fort Benning, Georgia.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Service treatment records confirm that on April 22, 1997, the Veteran sustained injuries to his back and neck after being dragged by a parachute.  Emergency treatment records indicate that the Veteran reported symptoms of dizziness and back and neck pain.  X-rays of the cervical and lumbar spine revealed no fractures.  Based on the foregoing, the Board finds the Veteran's statements to be credible evidence of an in-service neck injury.  Id. at 469; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider consistency with other evidence of record).  

A June 1997 private treatment record indicates that the Veteran reported neck pain since the parachute accident in April.  X-rays of the cervical spine were negative.  The assessment was neck pain.    

During a January 1998 VA examination, the Veteran reported continued neck and back pain since the April 1997 parachute accident.  After reviewing the June 1997 x-rays of the Veteran's cervical spine, the assessment was chronic neck and back pain, with no clearly identifiable diagnosis.  During another VA examination performed later that month, the examiner opined that the Veteran's "neck pain may have been caused by musculoskeletal pains, either form muscle injury or from some mild arthritis of the spine during injury."

A December 2006 VA treatment record indicates that the Veteran reported chronic neck pain and stiffness since the in-service parachute accident.  An April 2008 VA treatment record shows continued complaints of residual neck pain, status post head trauma after a parachute jump.  In January 2009, the Veteran again complained of neck pain since the in-service parachute accident.  He reported severe pain for several months after the accident, followed by intermittent flares of pain.  He stated that his most recent flare began the month before and lasted about two weeks in duration.   X-rays of the cervical spine revealed a small chipped osteophyte at the C5-C6 level, but no acute fractures.  

A May 2010 VA treatment record shows that the Veteran reported a history of intermittent neck pain since the April 1997 parachute accident.  He described his pain as occasional flares of subacute chronic neck pain, mainly in the posterior lower neck and upper shoulders, which worsened with forward head posture during bike rides or on high pillows.  The treatment provider indicated that the Veteran experienced "chronic neck pain since [the] 1997 parachute incident" and opined that his "chronic intermittent posterior neck pain flares are likely due to post-traumatic degenerative changes at the lower cervical spine (C5-6 spondylosis with chipped osteophyte seen on x-ray) with myofascial pain overlay involving the upper trapezius and paraspinal muscles."    

A review of the record reveals continuous complaints of and treatment for chronic neck pain since the April 1997 in-service parachute accident; however, the assessment was always neck pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted).  In May 2010, a VA treatment provider attributed the Veteran's chronic neck pain to a diagnosis of post-traumatic degenerative changes with myofascial pain.  Accordingly, service connection is warranted.  


ORDER

Service connection for post-traumatic degenerative changes at the lower cervical spine with myofascial pain is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


